Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of August 6, 2020 (this
“Amendment”), among TAO GROUP OPERATING LLC (“Tao”), TAO GROUP INTERMEDIATE
HOLDINGS LLC (“Holdings”), the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”).

Reference is made to the Credit Agreement, dated as of May 23, 2019 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”), among Tao, Holdings, the Lenders party thereto
and the Administrative Agent. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Existing Credit
Agreement.

Tao and Holdings have requested, and the Administrative Agent and the Lenders
party hereto (which constitute all the Lenders) agree, in accordance with
Section 9.02 of the Existing Credit Agreement, to amend the Existing Credit
Agreement upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1. Amendments to the Existing Credit Agreement. Effective as of the
Amendment No. 1 Effective Date (as defined below), the Existing Credit Agreement
(excluding all Schedules and Exhibits thereto, each of which shall remain as in
effect immediately prior to the Amendment No. 1 Effective Date) is hereby
amended by inserting the language indicated in single or double underlined text
(indicated textually in the same manner as the following examples:
single-underlined text or double-underlined text) in Annex A hereto and by
deleting the language indicated by strikethrough text (indicated textually in
the same manner as the following example: stricken text) in Annex A hereto (the
Existing Credit Agreement, as so amended, the “Amended Credit Agreement”).

Section 2. Representations and Warranties. Each of Holdings and Tao represents
and warrants that as of the Amendment No. 1 Effective Date:

(a) This Amendment has been duly executed and delivered by each of Holdings and
Tao and constitutes (assuming due execution hereof by the parties hereto other
than Holdings and Tao) a legal, valid and binding obligation of each of Holdings
and Tao, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) After giving effect to this Amendment, the representations and warranties
contained in Article IV of the Amended Credit Agreement are true and correct
(i) in the case of the representations and warranties qualified as to
materiality, in all respects and (ii) otherwise, in all material respects;
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.



--------------------------------------------------------------------------------

Section 3. Conditions to Effectiveness.

This Amendment shall become effective on the first date (the “Amendment No. 1
Effective Date”) on which the following conditions are satisfied:

(a) The Administrative Agent shall have received executed counterparts of this
Amendment by (i) Tao, (ii) Holdings, (iii) the Administrative Agent and (iv) all
the Lenders.

(b) The Administrative Agent shall have received executed counterparts of the
Guarantee and Reserve Account Agreement, substantially in the form of Annex B
hereto (the “Guarantee Agreement”), by (i) MSG Entertainment Group, LLC
(“MSGE”), (ii) the Collateral Agent, (iii) Tao and (iv) Holdings.

(c) The Administrative Agent shall have received (i) authorizing resolutions,
approving and adopting the Guarantee Agreement and authorizing the execution and
delivery thereof from MSGE, (ii) the certificate of formation of MSGE, (iii) a
certificate of good standing for MSGE from its state of formation and each other
jurisdiction where the failure of MSGE to be qualified and/or in good standing
would reasonably be expected to have a MSGE Material Adverse Effect (as defined
in the Guarantee Agreement) and (iv) a certificate of MSGE certifying (A) that
the documents provided pursuant to clauses (i) and (ii) of this paragraph
(c) are true, correct and complete copies thereof and in full force and effect
on the Amendment No. 1 Effective Date and (B) the name and signature specimen of
the authorized signatory of the Guarantee Agreement.

(d) The Administrative Agent shall have received a legal opinion for MSGE, in
form and substance reasonably satisfactory to the Administrative Agent, from
internal counsel to MSGE.

(e) The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by a Financial Officer of Tao or
Holdings, confirming the accuracy of the representations and warranties set
forth in Section 2(b) and Section 2(c) hereof.

(f) Tao shall have paid all fees and, to the extent invoiced, all costs,
expenses, and reimbursable amounts, required to be paid or reimbursed by it
pursuant to this Amendment or the Existing Credit Agreement, including the
reasonable and documented fees, disbursements and other charges of external
counsel for the Administrative Agent required to be paid or reimbursed by Tao
pursuant to this Amendment or the Existing Credit Agreement (including pursuant
to Section 4 below), on or prior to the Amendment No. 1 Effective Date.

(g) The Administrative Agent shall have received, at least one business day
prior to the Amendment No. 1 Effective Date, all documentation and other
information regarding MSGE requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of Tao.

The Administrative Agent shall notify Tao, Holdings and the Lenders of the
Amendment No. 1 Effective Date and such notice shall be conclusive and binding.

 

2



--------------------------------------------------------------------------------

Section 4. Fees and Expenses.

Tao agrees to pay to the Administrative Agent, for the account of each Lender
(including JPMorgan Chase Bank, N.A.) that consents to this Amendment (each such
Lender, a “Consenting Lender”), an amendment fee equal to 0.25% of the aggregate
amount of the Term Loans and Revolving Commitments (whether used or unused) of
such Consenting Lender under the Amended Credit Agreement on the Amendment No. 1
Effective Date, which shall be earned and payable on, and subject to the
occurrence of, the Amendment No. 1 Effective Date. Tao also agrees to reimburse
the Administrative Agent for the reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent in connection with this Amendment,
including the reasonable and documented fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent, in each case,
in accordance with, and subject to, Section 9.03 of the Existing Credit
Agreement.

Section 5. Counterparts.

This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of (x) this Amendment and/or (y) any
document, approval, consent, information, notice, certificate, request,
statement disclosure or authorization related to this Amendment and/or the
transactions contemplated hereby (each an “Ancillary Document”) that is an
Electronic Signature (as defined below) transmitted by telecopy, e-mailed .pdf
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment or such Ancillary Document, as applicable. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment and/or any Ancillary Document shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in any
electronic form (including deliveries by telecopy, emailed .pdf, or any other
electronic means that reproduces an image of an actual executed signature page),
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system as the case may be. For purposes of this
Section 5, “Electronic Signature” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
person with the intent to sign, authenticate or accept such contract or record.

Section 6. Governing Law; Waiver of Right to Trial by Jury, Etc.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION ARISING
UNDER OR RELATED TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OF LAW DOCTRINES. The provisions of Sections 9.03, 9.09, 9.10 and 9.15 of
the Existing Credit Agreement are hereby incorporated by reference as if set
forth in full herein, mutatis mutandis.

 

3



--------------------------------------------------------------------------------

Section 7. Headings.

The headings of this Amendment are for purposes of reference only and shall not
be deemed to limit, amplify or modify the terms of this Amendment, nor affect
the meaning hereof.

Section 8. Effect of Amendment; References to the Credit Agreement.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Administrative Agent, any Lender or any Issuing Bank under
the Existing Credit Agreement or any agreement or document relating thereto, and
except as expressly provided in this Agreement, shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any such other
agreement or document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. This Amendment shall constitute a
Loan Document for all purposes of the Amended Credit Agreement and the other
Loan Documents. On and after the Amendment No. 1 Effective Date, each reference
in the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import, and each reference to the “Credit Agreement” in any other
Loan Document, shall mean and be a reference to the Existing Credit Agreement as
amended hereby. Nothing herein shall entitle Tao to a consent to, or a waiver,
extension, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any agreement or document relating thereto in any similar or
different circumstances.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

TAO GROUP OPERATING LLC, as Borrower By:  

/s/ Noah Tepperberg

Name:   Noah Tepperberg Title:   Co-Chief Executive Officer



--------------------------------------------------------------------------------

TAO GROUP INTERMEDIATE HOLDINGS LLC, as Intermediate Holdings By:  

/s/ Noah Tepperberg

Name:   Noah Tepperberg Title:   Co-Chief Executive Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender By:  

/s/ Joon Hur

Name:   Joon Hur Title:   Executive Director



--------------------------------------------------------------------------------

U.S. Bank National Association, as Lender By:  

/s/ Kevin Behrends

Name:   Kevin Behrends Title:   Assistant Vice President



--------------------------------------------------------------------------------

TD Bank, N.A., as Lender By:  

/s/ Eric R. Pashley

Name:   Eric R. Pashley Title:   Duly Authorized Signatory



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Brook Miller

Name:   Brook Miller Title:   Director